Citation Nr: 1645395	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  09-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability due to aggravation of a pre-existing condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971 and also had Army National Guard service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In an August 2012 decision, the Board noted that an August 1997 rating decision denied the claim for service connection for a right knee disability.  The Veteran did not appeal, and new and material evidence was not received within one year of notice of the determination.  However, additional service records were received subsequent to the August 1997 decision and therefore a new and material evidence analysis was not appropriate and the Board found that reconsideration of the claim was warranted.  38 C F R § 3 156(a).  Additionally, the Board remanded the issue for a VA examination.  Thereafter, in July 2015 the matter was remanded again for further development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains records that are duplicative of what is in VBMS or irrelevant to the claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately another remand is required for the claim on appeal.  Although the
Board sincerely regrets the additional delay, it is necessary to ensure that there is a
complete record on which to decide the Veteran's claims so that he is afforded every
possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 USCA §§ 5107(a) 5103A (West 2015); 38
C F R § 3 159(c) (2015).

Remand is required in this appeal to obtain adequate VA examinations and compliance with prior Board remands.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board previously remanded this issue in July 2015 to obtain a VA examination and opinion regarding whether the Veteran's diagnosed right knee disability is related to his injuries of service, including his July 1995 and May 1996 injuries, specifically regarding whether they aggravated his preexisting 1987 knee injury.  

The Board notes that it expressly asked the examiner to discuss whether the Veteran's 1995 and 1996 injuries aggravated his preexisting right knee status post arthroscopy patellar degenerative joint disease and further requested a rationale for such opinion.  The January 2016 examiner, while he noted that he reviewed the claims folder, provided an opinion stating that "no evidence of aggravation was found," and that the Veteran's degenerative changes were "dary to the common sequela of degenerative changes that occur after a surgical meniscectomy."  See January 2016 VA Examination Report.  However, the examiner failed to adequately address why the Veteran's 1995 and 1996 injuries did not provide aggravation of the Veteran's current disability, even if some degenerative changes are common after surgery.  Furthermore, the examiner addressed the Veteran's preexisting injury as a surgical meniscectomy when it was, in fact, a right knee arthroscopy.  Accordingly, remand is required for a new VA opinion.  

Accordingly, the case is REMANDED for the following action:
1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment for the Veteran's right knee disability.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  Once all available relevant medical records have been received, and following review of the claims file, provide an addendum opinion to determine whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's right knee sprain in July 1995, and right knee twisting in May 1996 aggravated the Veteran's pre-existing status post arthroscopy patellar degenerative joint disease disability.  An examination shall be provided if deemed necessary.  

Aggravation means a permanent worsening of the
disorder beyond the natural progress of the disorder.  If
aggravation is found, the examiner should attempt to
quantify the degree of additional disability resulting from the aggravation.  38 C F R § 3 310 (2015).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after providing an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

